DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 05/26/2022.
New Claims 21 and 22 are added.
Claims 6 and 15 have been canceled.
Claims 1-5, 7-14, and 16-22 are presented for examination.
Response to Arguments
Applicant’s arguments relating to the newly amended subject matter with respect to the rejection(s) of claim(s) 1, 10, and 18 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Publication 2015/0277404 A1 issued to Maturana et al.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-14, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/0293418 A1 issued to Hams et al in view of US Publicaiton No. 2020/0202050 A1 issued to Knight et al and further in view of US Publication No. 2015/0277404 A1 issued to Maturana et al.

1. Hams et al discloses a system, comprising: 
a processor, operatively coupled to a memory, that executes executable components stored on the memory (See: Fig. 2 processing device 204, memory 212), the executable components comprising: 
a drawing import component configured to import a piping and instrumentation diagram (P&ID) drawing representing an automation system to be monitored and controlled by an industrial controller (See: par [0049] Fig. 4 shows the process graphic as a more abstract representation of at least one industrial process, this representation can be better suited for a monitoring and control view of the industrial process); 
a parsing component configured to identify, based on analysis of the P&ID drawing, items of equipment that make up the automation system and pipe line connections between the items of equipment (See: Abstract, parsing information associated with an industrial process in an industrial process control system to identify equipment data associated with industrial process; par [0009] the processing device is configured to parse the information to identify equipment data associated with the industrial process; par [0037] HMIs are often used in process control and automation system to graphically provide information to operators or other users; Fig. 10); 
a user interface component configured to render the P&ID drawing on a development interface (See: par [0066] The HMI visual representation can be provided to a graphic rendering component 616, which renders the process graphics for presentation to a user); 
an equipment selection component configured to select, as selected equipment, a subset of the items of equipment identified via interaction with the development interface, and to identify a subset of the pipe line connections attached to the selected equipment (See: par [0067] Fig. 10 illustrates the user selecting and dragging an instance 1002 of the equipment 902 into a display area 1000, when the user selection one of the types of equipment 902, the process graphic builder identifies one more shapes associated with the selected equipment and displays visual representations of the shapes…par [0068] the equipment instance is dragged and positioned in the displayed area 1000, the associated components 806-808, 816 move together, relationships between multiple pieces of selected equipment 902 can be used to automatically render connections between the added equipment instance …); and 
a human-machine interface (HMI) project generation component configured to generate an HMI interface display comprising visualization objects representing the selected equipment and graphical pipe lines representing the subset of the pipe line connections (See: par [0066] the process graphic builder uses the visualization library to generate an HMI visual representation of process graphics, the HMI visual representation can include a visual representation of the display model and a canvas in which to generate process graphics, the HMIU visual representation can be provided to a graphic rendering component 616, which renders the process graphics 614 for presentation to a user; par [0067] Fig. 9 illustrates one example, interface 900 that provides a visualization of the types of equipment 902 that could be selected by a user, and Fig. 10 illustrates the user selecting and dragging an instance 1002 of the equipment 902 into a display area 1000….).  
Hams et al discloses wherein the HMI interface display is configured to visualize data generated by the automation system (See: par [0037] HMIs are often in process control and automation systems to graphically provide information to operators or other users).
Hams et al does not specify but Knight et al discloses visualize operational or status data generated (See: par [0042] with the ability to programmatically create, modify, delete or animate any visual represented asset and/or connection).
It would have been obvious before the effective filing date to combine pipe layout as taught by Knight et al to industrial process control system of Hams et al would be to determine a layout of pipe based on minimum bend range, design circles, and locations of drilling assets on a subsea floor (Knight et al, par [0035]).
Further, neither Hams et al nor Knight et al disclose link an animation property of a visualization object, of the visualization objects, to a data tag of an industrial control program to be executed on the industrial controller, wherein 216/997,080 the HMI project generation component selects the data tag based on information, extracted from the P&ID drawings, about an item of equipment represented by the visualization object.
Maturana et al discloses link an animation property of a visualization object, of the visualization objects, to a data tag of an industrial control program to be executed on the industrial controller (See: par [0050] an HMI application has been preconfigured for visualization of an industrial automation system…HMI application is configured to communicate with one or more industrial controllers; par [0054] HMI application comprises multiple graphical objects located on one or more defined interface screens, where one or more of the graphical objects are linked to respective data tags to facilitate animating the graphical objects based on real-time values of the associated data tags), wherein 216/997,080 the HMI project generation component selects the data tag based on information, extracted from the P&ID drawings, about an item of equipment represented by the visualization object (See: par [0069] since some or all of the graphical elements are animated based on the values of their corresponding HMI data tags, items of cloud data will be provided to their corresponding graphical elements , which will render the data values as an alphanumeric string, an animate state, or any other defined format.
It would have been obvious before the effective filing date to industrial human machine interfaces as taught by Maturana et al to industrial process control system of Hams et al would be to alter the state of the graphical object in accordance with the data tag value and the state properties defined for each state by the animation configuration (Maturana et al, par [0100]).

2. Hams et al discloses the system of claim 1, wherein the HMI project generation component is configured to draw at least one of the graphical pipe lines corresponding to one of the pipe line connections between two of the items of equipment (See: par [0049] Fig. 4 shows the process graphic as a more abstract representation of at least one industrial process, this representation can be better suited for a monitoring and control view of the industrial process).  
	Hams et al does not specify but Knight et al discloses in accordance a shortest path algorithm (See: par [0060], if the design is done right we have a full field network topology, as shown in Fig. 7, with connections and assets that can hold any and all required metadata so that a number of operations can be done with the data such as and not limited to: pipe simulation, flow assurance, shortest path/routing, length…).
It would have been obvious before the effective filing date to combine pipe layout as taught by Knight et al to industrial process control system of Hams et al would be to determine a layout of pipe based on minimum bend range, design circles, and locations of drilling assets on a subsea floor (Knight et al, par [0035]).

3. Hams et al discloses the system of claim I, wherein the 1-IMI project generation is configured to identify a pipe line connection, of the subset of the pipe line connections, that is redundant or that connects to only one item of the selected equipment (See: par [0040] Components could be added, omitted, combined, or places in any other suitable configuration according to particular needs; par [0073] various components in Fig. could combined, further subdivided, or omitted and additional components could be added according to particular needs), and to omit the pipe line connection from the IIMI interface display (See: par [0040] Components could be added, omitted,, combined, or places in any other suitable configuration according to particular needs; par [0073] various components in Fig. could combined, further subdivided, or omitted and additional components could be added according to particular needs).  

4. Hams et al discloses the system of claim 1, wherein the items of equipment comprise at least one of a tank, a mixer, a sensor, a pump, or a valve (See: par [0021] each controller may use the measurements from one or more sensors 102a to control the operation of one or more actuators; par [0064] the visualization library contains …shapes (such as valve, pump, or controller shapes)).  

5. Hams et al discloses the system of claim 1, wherein the HMI project generation component is configured to, for an item of the selected equipment, identify a visualization object, from a library of visualization objects, corresponding to the item of the selected equipment, and add the visualization object to the HMI interface display (See: par [0064] the visualization library contains visual representations of equipment-level shapes to be used in generating process graphics; par [0066] the process graphic builder uses the visualization library to generate an HMI visual representation of process graphics).  

6. Canceled.

7. Knight et al discloses the system of claim 1, wherein the drawing import component is configured to import the P&ID drawing as at least one of a portable document format (PDF) file, a computer-aided design (CAD) file, an image, or an optical scan (See: par [0162] we can probably work with OSS on this, but envision a PDF that have images of the field layout; par [0181] link documents, drawings, images, videos).  

8. Hams et al discloses the system of claim 1, further comprising an interlock analysis component configured to, in response to determining that a combination of equipment, of the items of equipment, is associated with a design rule specifying an interlock for the combination of equipment, render, on the development interface, a recommendation to add control programming for the interlock to an industrial control program (See: par [0067] Fig. 10 illustrates the user selecting and dragging an instance 1002 of the equipment 902 into a display area 1000, when the user selection one of the types of equipment 902, the process graphic builder identifies one more shapes associated with the selected equipment and displays visual representations of the shapes…par [0068] the equipment instance is dragged and positioned in the displayed area 1000, the associated components 806-808, 816 move together, relationships between multiple pieces of selected equipment 902 can be used to automatically render connections between the added equipment instance …).  

9. Hams et al discloses the system of claim 8, wherein the HMI project generation component is further configured to, in response to receipt, via interaction with the development interface, of an approval to add the interlock, configure the HMI interface display to render a status of the interlock (See: par [0020] the network facilitates interaction with the sensors and actuators).  

10. Hams et al discloses a method for generating a human-machine interface (HMI) application, comprising:
importing, by an HMI development system comprising a processor, a piping and instrumentation diagram (P&ID) drawing representing an automation system to be monitored and controlled by an industrial controller (See: par [0049] Fig. 4 shows the process graphic as a more abstract representation of at least one industrial process, this representation can be better suited for a monitoring and control view of the industrial process); 
identifying, by the HMI development system based on analysis of the P&ID drawing, pieces of equipment that make up the automation system and pipe line connections between the pieces of equipment (See: Abstract, parsing information associated with an industrial process in an industrial process control system to identify equipment data associated with industrial process; par [0009] the processing device is configured to parse the information to identify equipment data associated with the industrial process; par [0037] HMIs are often used in process control and automation system to graphically provide information to operators or other users; Fig. 10); 
rendering, by the HMI development system, the P&ID drawing on a development interface (See: par [0066] The HMI visual representation can be provided to a graphic rendering component 616, which renders the process graphics for presentation to a user); 
selecting, by the HMI development system as selected equipment, a subset of the pieces of equipment identified by selection input received via the development interface; identifying, by the HMI development system, a subset of the pipe line connections attached to the selected equipment (See: par [0067] Fig. 10 illustrates the user selecting and dragging an instance 1002 of the equipment 902 into a display area 1000, when the user selection one of the types of equipment 902, the process graphic builder identifies one more shapes associated with the selected equipment and displays visual representations of the shapes…par [0068] the equipment instance is dragged and positioned in the displayed area 1000, the associated components 806-808, 816 move together, relationships between multiple pieces of selected equipment 902 can be used to automatically render connections between the added equipment instance …); and 
generating, by the HMI development system, an HMI interface display comprising graphical objects representing the selected equipment and graphical pipe lines representing the subset of the pipe line connections, wherein the HMI interface display is configured to render data generated by the automation system (See: par [0066] the process graphic builder uses the visualization library to generate an HMI visual representation of process graphics, the HMI visual representation can include a visual representation of the display model and a canvas in which to generate process graphics, the HMIU visual representation can be provided to a graphic rendering component 616, which renders the process graphics 614 for presentation to a user; par [0067] Fig. 9 illustrates one example, interface 900 that provides a visualization of the types of equipment 902 that could be selected by a user, and Fig. 10 illustrates the user selecting and dragging an instance 1002 of the equipment 902 into a display area 1000….).  
Hams et al does not specify but Knight et al discloses visualize operational or status data (See: par [0042] with the ability to programmatically create, modify, delete or animate any visual represented asset and/or connection).
It would have been obvious before the effective filing date to combine pipe layout as taught by Knight et al to industrial process control system of Hams et al would be to determine a layout of pipe based on minimum bend range, design circles, and locations of drilling assets on a subsea floor (Knight et al, par [0035]).
Further, neither Hams et al nor Knight et al disclose identifying, based on information extracted from the P&ID drawing about a piece of the selected equipment, a data tag of the industrial control program that represents a property of the piece of the selected equipment; and 416/997,080linking an animation property of a graphical object, of the graphical objects, representing the piece of the selected equipment to the data tag.
Maturana et al discloses identifying, based on information extracted from the P&ID drawing about a piece of the selected equipment, a data tag of the industrial control program that represents a property of the piece of the selected equipment (See: par [0069] since some or all of the graphical elements are animated based on the values of their corresponding HMI data tags, items of cloud data will be provided to their corresponding graphical elements , which will render the data values as an alphanumeric string, an animate state, or any other defined format); and 416/997,080linking an animation property of a graphical object, of the graphical objects, representing the piece of the selected equipment to the data tag (See: par [0050] an HMI application has been preconfigured for visualization of an industrial automation system…HMI application is configured to communicate with one or more industrial controllers; par [0054] HMI application comprises multiple graphical objects located on one or more defined interface screens, where one or more of the graphical objects are linked to respective data tags to facilitate animating the graphical objects based on real-time values of the associated data tags).
It would have been obvious before the effective filing date to industrial human machine interfaces as taught by Maturana et al to industrial process control system of Hams et al would be to alter the state of the graphical object in accordance with the data tag value and the state properties defined for each state by the animation configuration (Maturana et al, par [0100]).

11. Hams et al discloses the method of claim 10, wherein the generating comprises drawing, by the HMI development system, one of the graphical pipe lines, corresponding to one of the pipe line connections between two of the pieces of equipment (See: par [0048] the graphic also includes a number of connection lines between various ones of the graphical elements, each connection line represents a connection between the corresponding industrial components).  
Hams et al does not specify but Knight et al discloses in accordance a shortest path algorithm (See: par [0060], if the design is done right we have a full field network topology, as shown in Fig. 7, with connections and assets that can hold any and all required metadata so that a number of operations can be done with the data such as and not limited to: pipe simulation, flow assurance, shortest path/routing, length…).
It would have been obvious before the effective filing date to combine pipe layout as taught by Knight et al to industrial process control system of Hams et al would be to determine a layout of pipe based on minimum bend range, design circles, and locations of drilling assets on a subsea floor (Knight et al, par [0035]).
12. Hams et al discloses the method of claim 10, wherein the generating comprises identifying a pipe line connection, of the subset of the pipe line connections, that is redundant or that connects to only one piece of the selected equipment, and omitting the pipe line connection from the HMI interface display (See: par [0066] the process graphic builder uses the visualization library to generate an HMI visual representation of process graphics, the HMI visual representation can include a visual representation of the display model and a canvas in which to generate process graphics, the HMIU visual representation can be provided to a graphic rendering component 616, which renders the process graphics 614 for presentation to a user; par [0067] Fig. 9 illustrates one example, interface 900 that provides a visualization of the types of equipment 902 that could be selected by a user, and Fig. 10 illustrates the user selecting and dragging an instance 1002 of the equipment 902 into a display area 1000….).  

13. Hams et al discloses the method of claim 10, wherein the pieces of equipment comprise at least one of a tank, a mixer, a sensor, a pump, or a valve (See: par [0021] each controller may use the measurements from one or more sensors 102a to control the operation of one or more actuators; par [0064] the visualization library contains …shapes (such as valve, pump, or controller shapes)).  

14. Hams et al discloses the method of claim 10, wherein the generating comprises: for a piece of the selected equipment: identifying a graphical object, from a library of graphical objects, corresponding to the piece of the selected equipment, and adding the graphical object to the IIMI interface display (See: par [0064] the visualization library contains visual representations of equipment-level shapes to be used in generating process graphics; par [0066] the process graphic builder uses the visualization library to generate an HMI visual representation of process graphics).  

15. Canceled.

16. Knight et al discloses the method of claim 10, wherein the importing the drawing comprises importing at least one of a portable document format (PDF) file, a computer-aided design (CAD) file, an image, or an optical scan (See: par [0162] we can probably work with OSS on this, but envision a PDF that have images of the field layout; par [0181] link documents, drawings, images, videos).  

17. Hams et al discloses the method of claim 10, further comprising, in response to determining that a group of equipment, of the pieces of equipment, is associated with a design rule that defines an interlock for the combination of equipment, rendering, by the HMI development system on the development interface, a recommendation to add control programming for the interlock to an industrial control program executed by the industrial controller (See: par [0067] Fig. 10 illustrates the user selecting and dragging an instance 1002 of the equipment 902 into a display area 1000, when the user selection one of the types of equipment 902, the process graphic builder identifies one more shapes associated with the selected equipment and displays visual representations of the shapes…par [0068] the equipment instance is dragged and positioned in the displayed area 1000, the associated components 806-808, 816 move together, relationships between multiple pieces of selected equipment 902 can be used to automatically render connections between the added equipment instance …).  

18. Hams et al discloses a non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a human-machine interface (HMI) development system comprising a processor to perform operations, the operations comprising:
 identifying, based on analysis of a P&ID drawing of an automation system, units of equipment that make up the automation system and pipe line connections between the units of equipment (See: Abstract, parsing information associated with an industrial process in an industrial process control system to identify equipment data associated with industrial process; par [0009] the processing device is configured to parse the information to identify equipment data associated with the industrial process; par [0037] HMIs are often used in process control and automation system to graphically provide information to operators or other users; Fig. 10);
 rendering the P&ID drawing on a development interface (See: par [0066] The HMI visual representation can be provided to a graphic rendering component 616, which renders the process graphics for presentation to a user); 
receiving, via interaction with the development interface, selection input that identifies selected equipment from the units of equipment (See: par [0067] Fig. 10 illustrates the user selecting and dragging an instance 1002 of the equipment 902 into a display area 1000, when the user selection one of the types of equipment 902, the process graphic builder identifies one more shapes associated with the selected equipment and displays visual representations of the shapes…par [0068] the equipment instance is dragged and positioned in the displayed area 1000, the associated components 806-808, 816 move together, relationships between multiple pieces of selected equipment 902 can be used to automatically render connections between the added equipment instance …); 
identifying a subset of the pipe line connections attached to the selected equipment (See: par [0067] Fig. 10 illustrates the user selecting and dragging an instance 1002 of the equipment 902 into a display area 1000, when the user selection one of the types of equipment 902, the process graphic builder identifies one more shapes associated with the selected equipment and displays visual representations of the shapes…par [0068] the equipment instance is dragged and positioned in the displayed area 1000, the associated components 806-808, 816 move together, relationships between multiple pieces of selected equipment 902 can be used to automatically render connections between the added equipment instance …); and 
generating an HMI interface display based on the selected equipment and the subset of the pipe line connections, wherein the HMI interface display is configured to render data generated by the automation system (See: par [0066] the process graphic builder uses the visualization library to generate an HMI visual representation of process graphics, the HMI visual representation can include a visual representation of the display model and a canvas in which to generate process graphics, the HMIU visual representation can be provided to a graphic rendering component 616, which renders the process graphics 614 for presentation to a user; par [0067] Fig. 9 illustrates one example, interface 900 that provides a visualization of the types of equipment 902 that could be selected by a user, and Fig. 10 illustrates the user selecting and dragging an instance 1002 of the equipment 902 into a display area 1000….), and the generating comprises: 
adding, to the HMI interface display, graphical objects representing the selected equipment, and adding, to the HMI interface display, graphical pipe lines representing the subset of the pipe line connections (See: par [0068] the equipment instance 1002 is a single visual representation object block that includes multiple components 806-808, 816, as equipment instance 1002 is dragged and positioned in the display area 1000, the associated components 806-808, 816 move together , relationships between multiple pieces of selected equipment 902 can be used to automatically render connection between added equipment instance 1002 and other related equipment in the display area; par [0069] scripting logic is built into the model and incorporated into the display as each component is added to the display).  
Hams et al does not specify but Knight et al discloses visualize operational or status data (See: par [0042] with the ability to programmatically create, modify, delete or animate any visual represented asset and/or connection).
It would have been obvious before the effective filing date to combine pipe layout as taught by Knight et al to industrial process control system of Hams et al would be to determine a layout of pipe based on minimum bend range, design circles, and locations of drilling assets on a subsea floor (Knight et al, par [0035]).
Further, neither Hams et al nor Knight et al disclose inferring, based on information extracted from the P&ID drawing about an item of the selected equipment represented by a graphical object of the graphical objects, a data tag of the industrial control program corresponding to an animation property of the graphical object, and linking the animation property of the visualization object to the data tag.
Maturana et al discloses inferring, based on information extracted from the P&ID drawing about an item of the selected equipment represented by a graphical object of the graphical objects, a data tag of the industrial control program corresponding to an animation property of the graphical object (See: par [0069] since some or all of the graphical elements are animated based on the values of their corresponding HMI data tags, items of cloud data will be provided to their corresponding graphical elements , which will render the data values as an alphanumeric string, an animate state, or any other defined format); and 416/997,080 linking the animation property of the visualization object to the data tag (See: par [0050] an HMI application has been preconfigured for visualization of an industrial automation system…HMI application is configured to communicate with one or more industrial controllers; par [0054] HMI application comprises multiple graphical objects located on one or more defined interface screens, where one or more of the graphical objects are linked to respective data tags to facilitate animating the graphical objects based on real-time values of the associated data tags).
It would have been obvious before the effective filing date to industrial human machine interfaces as taught by Maturana et al to industrial process control system of Hams et al would be to alter the state of the graphical object in accordance with the data tag value and the state properties defined for each state by the animation configuration (Maturana et al, par [0100]).

19. Hams et al discloses the non-transitory computer-readable medium of claim 18, wherein the adding the graphical pipe lines comprises drawing a graphical pipe line, of the graphical pipe lines, corresponding to one of the pipe line connections between two of the units of equipment based on an algorithm (See: par [0070] the graphic rendering component 616 renders process graphics and…the graphic rendering component 616 can apply an adaptive layout algorithm to render the process graphic within the form factor of the selected device).  
Hams et al does not specify but Knight et al discloses in accordance a shortest path algorithm (See: par [0060], if the design is done right we have a full field network topology, as shown in Fig. 7, with connections and assets that can hold any and all required metadata so that a number of operations can be done with the data such as and not limited to: pipe simulation, flow assurance, shortest path/routing, length…).
It would have been obvious before the effective filing date to combine pipe layout as taught by Knight et al to industrial process control system of Hams et al would be to determine a layout of pipe based on minimum bend range, design circles, and locations of drilling assets on a subsea floor (Knight et al, par [0035]).

20. Hams et al discloses the non-transitory computer-readable medium of claim 18, wherein the adding the graphical pipe lines comprises identifying a pipe line connection, of the subset of the pipe line connections, that is redundant or that connects to only one unit of the selected equipment (See: par [0068] the equipment instance 1002 is a single visual representation object block that includes multiple components 806-808, 816, as equipment instance 1002 is dragged and positioned in the display area 1000, the associated components 806-808, 816 move together , relationships between multiple pieces of selected equipment 902 can be used to automatically render connection between added equipment instance 1002 and other related equipment in the display area; par [0069] scripting logic is built into the model and incorporated into the display as each component is added to the display), and omitting the pipe line connection from the HMI interface display (See: par [0040] Components could be added, omitted,, combined, or places in any other suitable configuration according to particular needs; par [0073] various components in Fig. could combined, further subdivided, or omitted and additional components could be added according to particular needs).

21. Maturana et al discloses the system of claim 1, wherein the information about the item of equipment comprises a name or an identifier of the item of equipment (See: par [0089] the message queuing database may include such information as a customer identifier associated with a particular plant facility from which the data was collected….header can include a unique customer identifier, a site identifier representing a particular plant facility…..), and the HMI project generation component is configured to select, as the data tag, a tag corresponding to the name or identifier from a tag database of the industrial control program (See: par [0069] since some or all of the graphical elements are animated based on the values of their corresponding HMI data tags, items of cloud data will be provided to their corresponding graphical elements , which will render the data values as an alphanumeric string, an animate state, or any other defined format). 
It would have been obvious before the effective filing date to industrial human machine interfaces as taught by Maturana et al to industrial process control system of Hams et al would be to alter the state of the graphical object in accordance with the data tag value and the state properties defined for each state by the animation configuration (Maturana et al, par [0100]).
22. Maturana et al discloses the method of claim 10, wherein the information extracted from the P&ID drawing comprises a name or an identifier of the piece of the selected equipment, and the identifying of the data tag comprises identifying a tag corresponding to the name or identifier from a tag database of the industrial control program (See: par [0069] since some or all of the graphical elements are animated based on the values of their corresponding HMI data tags, items of cloud data will be provided to their corresponding graphical elements , which will render the data values as an alphanumeric string, an animate state, or any other defined format; par [0089] the message queuing database may include such information as a customer identifier associated with a particular plant facility from which the data was collected….header can include a unique customer identifier, a site identifier representing a particular plant facility…..).
It would have been obvious before the effective filing date to industrial human machine interfaces as taught by Maturana et al to industrial process control system of Hams et al would be to alter the state of the graphical object in accordance with the data tag value and the state properties defined for each state by the animation configuration (Maturana et al, par [0100]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        06/16/2022